Name: Council Regulation (EC) No 3011/95 of 19 December 1995 amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specific regions
 Type: Regulation
 Subject Matter: consumption;  marketing;  beverages and sugar;  competition
 Date Published: nan

 No L 314/14 EN Official Journal of the European Communities 28. 12. 95 COUNCIL REGULATION (EC) No 3011/95 of 19 December 1995 amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specific regions THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION : Article 1 In Article 15(5) of Regulation (EEC) No 823/87 the first subparagraph is hereby amended as follows : (a) in the introductory phrase the terms 'the description and presentation* shall be replaced by 'the description, presentation and advertising' ; (b) the first indent shall be replaced by the following : '  the name of a specific region as referred to in Article 3 included on the list drawn up pursuant to the third subparagraph of Article 1 ,'. Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 129 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas reference should be made to the Agreement between the United Kingdom and the Kingdom of Spain and related statements and Article 18 of the Directive on the harmonization of the structures of excise duties on alcohol and alcoholic beverages ('), and in particular the first subparagraph of paragraph (ii) thereof ; Whereas Article 129 of the Act of Accession permits the use of the composite terms 'British Sherry', 'Irish Sherry' and 'Cyprus Sherry' on the territory of the United Kingdom and Ireland until 31 December 1995 ; Whereas correct information to consumers, including in advertising, and adequate protection of the legitimate interests of wine producers of specified regions should be provided ; whereas Regulation (EEC) No 823/87 (2) should accordingly be amended, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Council The President L. ATIENZA SERNA (') Opinion delivered on 15 December 1995 (not yet published in the Official Journal). (2) OJ No L 316, 31 . 10. 1992, p. 28. (The directive referred to is Directive 92/83/EEC, published in the same edition of the Official Journal, p. 21 ). (3) OJ No L 84, 27. 3 . 1987, p. 59. Regulation as last amended by the 1994 Act of Accession.